DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 8 Jun 2021.

Amendments Received
Amendments to the claims and specification were received and entered on 5 Nov 2021.

Election/Restrictions
Claims 41–43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 May 2021.

Status of the Claims
Canceled: 1–26 and 41–43
Examined herein: 27–40

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 12/745204 and 14/340550 is acknowledged.

Withdrawn Objections
The objections to the drawings and specification, for failure to comply with biological sequence disclosure rules, are hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27–40 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of a method of "embedding information in nucleic acids" (specification, bot. of p. 2).
Steps of evaluating, analyzing or organizing information recited in the claims include "selecting a starting nucleic acid molecule", "selecting codons of the starting nucleic acid molecule that may be altered to incorporate [] information", and "altering the nucleotide sequence to incorporate the information".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites an additional element that is not an abstract idea: "producing the information containing nucleic acid molecule based on the sequence generated [by the abstract idea] using 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
The specification states that "the production [of the nucleic acid] may take place by any method known in the field" (p. 9) and "Methods for producing nucleic acids are known to a person skilled in the art. Production may, for example, proceed on the basis of phosphoramidite chemistry" (p. 10).  Hence, this element was a well-understood, routine and conventional practice in the art prior to the time of invention.  When considered individually, practices that are well-understood, routine and conventional are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. production of a nucleic acid).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 5 Nov 2021, "Applicant … believes that the answer to the Step 2A inquiry 'is the claim directed to … an abstract idea?' is no" (p. 8).
This analysis is based on a flawed application of the procedure for examining claims under § 101.  "In Prong One [of step 2A] examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim" (MPEP 2106.04 § II.A.1; emphasis in original).  As explained above, the claims set forth and describe numerous abstract ideas in the form of steps that evaluate, analyze or organize information.
i.e. non-abstract) claim elements does not necessarily integrate the abstract idea into a practical application.  As explained above, though the claims recite a non-abstract element (i.e. "producing the information containing nucleic acid molecule based on the sequence generated [by the abstract idea] using phosphoramidite chemistry"), they do not integrate the abstract idea into this practical application.  The abstract idea recited in the claim has no effect on how phosphoramidite chemistry is performed; likewise, the nucleic acid sequence generated by the invention could be synthesized by "chip-based synthesis methods or solid phase synthesis methods" (specification, p. 10).  Hence, performance of phosphoramidite synthesis of nucleic acids is not integral to the performance of the abstract idea.  The claim does not integrate the abstract idea into the practical application.
Applicant further argues that the instant claims are eligible under § 101 for reasons analogous to those in Ex parte Sahahasi and Schaffner (Reply, p. 8).
Non-precedential PTAB decisions in one application are not binding on other applications.  Additionally, Ex parte Sahahasi and Schaffner was decided prior to current USPTO practice for examining claims under § 101.  Additionally, the only point of similarity between the instant claims and those of Ex parte Sahahasi and Schaffner is modification of information; i.e. the abstract idea.  The non-abstract elements of the instant claims are wholly unlike those of Ex parte Sahahasi and Schaffner, so Applicant's attempt to analogize the claims is inapt.
The arguments are therefore unpersuasive, so the rejection is maintained.
Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27–40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
This rejection is maintained from the previous Office action.  The rationale has been revised based on amendments made to the specification.
Claim 27 describes a procedure for encoding information in a nucleic acid subject to various constraints, including that "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule".
"The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice … by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus" (MPEP 2163 § II.A.3.a.ii).  The claims are generic: they encompass any kind of human cells, any kind of nucleic acid sequence, any encoding scheme, any incorporated information, and any E. coli (pp. 24–25), and incorporating a message into EMG1 in HEK-293T cells.  These two reductions to practice do not constitute a "representative number of species" of the claimed genus.  First, the E. coli expression data are irrelevant to the claims, which are directed to "expression … in a human cell".  Second, the human cell data are inconclusive because there is no negative control; none of the transfected constructs are the "starting nucleic acid molecule" of EMG1, an EMG1(wild type).  Furthermore, even if EMG1(msg), EMG1(enc) and EMG1(wild type) had similar levels of expression, showing results for a single homologous gene (EMG1) with a single genetic modification system (transient transfection with pTriEx1.1) in a single cultured cell line (HEK-293T) is insufficient to represent the full genus as claimed.  It is insufficiently representative because other genes (heterologous or homologous), other genetic modification systems (different plasmids, viral transfection, CRISPR-Cas9), and other human cell types (both human-derived cultured cell lines like HeLa, and tissue types like skin, liver, neutrophil, and glial cell) have myriad effects on gene expression levels.
The specification does not disclose a correlation between the claimed function of "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule" and the structure that implements that function: the scheme for altering nucleic acid sequences to incorporate information.  The specification does not explain the encoding scheme for the HEK-293T expression example, nor does it describe how to generate an encoding scheme such that any nucleic acid sequence can have any information encoded within it while not decreasing expression of the corresponding protein.
While "information which is well known in the art need not be described in detail in the specification" (MPEP 2163 § II.A.2), the structure-function relationship needed to provide support for this limitation is not well known in the art.  In truth, the prior art establishes that synonymous mutations (i.e. "incorporation of the message does not change the amino acid sequence of the encoded protein") have unpredictable and poorly-understood effects on expression levels (e.g. Chamary, et al. Nature Genetics 2006; Comeron, et al. Proceedings of the National Academy of Sciences USA 2006; Gingold, et al. Molecular Systems Biology 2011; Iida, et al. Gene 2000; Lavner, et al. Gene 2005).  In the E. coli expression example given in the specification, Applicant states that "this increase in expression [of the information-encoded gene] is a random effect and not the rule (according to studies with other genes)" (p. 25).  This disclosure is consistent with the teaching in the prior art that silent mutations have unpredictable effects on gene expression.  Hence, the disclosure does not adequately demonstrate that, at the time the invention was filed, the inventors possessed a method of encoding information in a nucleic acid sequence using synonymous mutations, such that "expression level of the encoded protein in a human cell is not measurably decreased for the information containing nucleic acid molecule compared to the starting nucleic acid molecule".  The claims therefore fail to comply with the written description requirement.

Response to Arguments - Rejections Under 35 USC § 112(a)/(pre-AIA ) First Paragraph
The examiner has reviewed the newly-presented material in the specification (see Reply, p. 10) and determined that the rejection is still proper. As explained above, even considering the newly-presented putative working examples in the specification, Applicant still has not presented sufficient evidence to show possession of a method of incorporating information into a nucleic acid sequence such that expression of the modified sequence in human cells is not decreased relative to expression of the original sequence.


Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Soren Harward/Primary Examiner, Art Unit 1631